Citation Nr: 0007115	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-00 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran served on active duty from July 1966 to June 
1968.

This appeal arose from a December 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD.  

The appellant submitted additional progress notes dated March 
1999, a statement from another veteran who served in Korea 
and articles related to hostile North Korean action and Agent 
Orange exposure during the Korean War to the Board.  The RO 
was not provided an opportunity to consider the additional 
progress notes as they were sent directly to the Board.  

The appellant has a right to have this evidence considered 
first by the RO.  Unless the appellant waives that right, the 
new evidence must be returned to the RO for consideration.  
38 C.F.R. § 20.1304 (1999).  Since there is no such waiver of 
record, the case must be returned to the RO for review of the 
newly submitted evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should review the additional 
evidence submitted.  

2.  The RO should then issue a 
supplemental statement of the case with 
reference to the additional evidence 
submitted.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


